DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation of the screw for compression force is immaterial because a screw connection always produces a compression pressure.  The phrase "or" is a non-equivalent alternative expression that covers two separate embodiments.  Alternative expressions are permitted only if the expressions are equivalent [See M.P.E.P. 706.03(d)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2018/0142655) in view of Hagio (US 2013/0104627). 
Thomas discloses a conventional fuel injector includes sensors (8a, 8b) attached to a housing body ([0002] [0003] [0041]).  Hagio discloses a knock sensor located within a plastic molded body defining a central main member for engaging a complementary connector, and also defining two lateral mounting bush which are each provided with a hole for engaging a fixation screw tightened in a face of a fuel injector; and a knock sensor adapted to deliver data representative of operation of said fuel injector and integrally over molded in one of the lateral mounting bush, the knock sensor comprising a piezoelectric member (4) arranged between a base member (12) and a seismic member (6) (See [0003] [0034] [0039]). Since the prior art references art from the same field of endeavor, the purpose disclosed by Thomas would have been recognized in the pertinent art of Hagio. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to replace the device of Thomas by the knock sensors as taught by Thomas. 
Regarding claimed particular shape and location of the seismic member in claim 17-19 as well as the particular connection/location of the knock sensor in claims 24-26, 29 and 30, the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.  In 
Regarding claims 21 and 22, the provision of a memory storage/supply means for storing data characteristic of the fuel injector and raw or processed sensor data is considered a matter of design choice.
Regarding the claimed movement of the needle valve members in claim 23, it is considered a conventional structure in a fuel injector and considered an inherent function.
Regarding claim 27, the particular usage of a fuel injector is considered as a matter of design choice. 
Regarding claim 28, the claimed function is considered an inherent function.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KWON whose telephone number is (571)272-4846.  The examiner can normally be reached on M-F; 9A-5P. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phuttiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        November 18, 2021